NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                     JAMES LEON WALKER, Petitioner.

                         No. 1 CA-CR 15-0124 PRPC
                              FILED 4-6-2017


    Petition for Review from the Superior Court in Maricopa County
                           No. CR2000-012987
                 The Honorable Peter C. Reinstein, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

James Leon Walker, Florence
Petitioner
                           STATE v. WALKER
                           Decision of the Court



                      MEMORANDUM DECISION

Judge James P. Beene delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Margaret H. Downie joined.


B E E N E, Judge:

¶1          Petitioner James Leon Walker petitions this Court for review
from the summary dismissal of his ninth petition for post-conviction relief.
Walker pled guilty to attempted molestation of a child and attempted
sexual conduct with a minor, both dangerous crimes against children. The
superior court sentenced Walker to fifteen years’ imprisonment for
attempted molestation and placed him on lifetime probation for attempted
sexual conduct.

¶2            Walker argues the superior court erred when it imposed
aggravated terms of imprisonment and probation because the court, rather
than a jury, determined the existence of aggravating circumstances for
sentencing purposes. He further argues the statute of limitations had run
on the count of attempted child molestation and that both his trial and post-
conviction relief of-right counsel were ineffective when they failed to raise
these two issues. We deny relief because Walker has raised these same
claims more than once in prior post-conviction relief proceedings. Any
claim a defendant raised or could have raised in an earlier post-conviction
relief proceeding is precluded. Ariz. R. Crim. P. 32.2(a). None of the
exceptions under Rule 32.2(b) apply.

¶3           We grant review but deny relief.




                          AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                       2